Miller, J. P.,
concurs in part and dissents in part and votes to dismiss the appeals from the orders pursuant to Matter of Aho (39 NY2d 241, 248), to reverse the judgment appealed from, to thereupon vacate the orders, and to remit the matter to the Supreme Court, Nassau County, for further proceedings, *556with the following memorandum in which Pizzuto, J. concurs: Ordinarily, as the majority correctly notes, a properly-executed affidavit of service raises a presumption that proper mailing occurred (see, Engel v Lichterman, 62 NY2d 943; St. Clare’s Hosp. v Allcity Ins. Co., 201 AD2d 718, 719). However, in the present case, the affidavits submitted on behalf of the plaintiff were sufficient to overcome that presumption and create a question of fact, the resolution of which requires a hearing (see, Vita v Heller, 97 AD2d 464; Sport-O-Rama Health & Fitness Ctr. v Centennial Leasing Corp., 100 AD2d 584).